Citation Nr: 1439696	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-04 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served honorably from December 1945 to December 1947. He passed
away in December 2008. The Appellant is seeking benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009
rating decision from the Department of Veterans Affairs (VA) Regional Office
(RO) in Houston Texas. In April 2012, the Appellant appeared before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is associated with the claims file. In April 2012, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2013) requires that the party who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. During the Board hearing, the VLJ and the Appellant's representative asked specific questions directed at identifying the specific elements required for the claim, specifically, the etiological relationship between the Veteran's cause of death and service. The VLJ sought to identify any pertinent evidence not currently associated with the claims file. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). Further, a review of the record also reveals no assertion, by the Appellant or her representative, that VA or the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing. 
FINDINGS OF FACT

1. The death certificate indicates that the Veteran died in December 2008, and that the immediate cause of death was aspiration pneumonia, due to or as a consequence of Alzheimer's dementia.
 
2. The Veteran was not service-connected for any disabilities at the time of his death.
 
3. There is no probative evidence of record indicating that the Veteran's aspiration pneumonia and Alzheimer's dementia, as well as hearing loss, are causally or etiologically related to service, specifically, to asbestos exposure.
 
4. A disability of service origin is not shown to have been causally or etiologically related to, or to have played any role in producing or hastening the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused, or substantially or materially contributed to, by a service-connected disability. 38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, notice must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

Here, the Appellant was sent a letter in March 2009 that provided information as to what evidence was required to substantiate her claim and of the division of responsibilities between VA and a claimant in developing an appeal. The letter also informed the Appellant that the Veteran was not service-connected for any disabilities at the time of his death. With respect to the Dingess requirements, the Appellant was not provided with notice of the type of evidence necessary to establish a disability rating or effective date. However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim and thus any questions as to the appropriate disability rating or effective date to be assigned are moot.

Next, VA has a duty to assist the Appellant in the development of her claim. This duty includes assisting her in the procurement of service treatment records and pertinent post-service treatment records and providing an examination or opinion when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The statements of the Appellant and a fellow service-member, as well as a number of medical articles in support of the claim, are of record. VA obtained a medical opinion in August 2014, which the Board finds adequate as it is based on consideration of the Veteran's pertinent medical history and describes the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 -08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The claims file contains the Veteran's service treatment records, as well as his available and relevant post-service private treatment records. In this regard, the Board notes that the Appeals Management Center (AMC), in its August 2014 Supplement Statement of the Case (SSOC) did not acknowledge that it had received the Veteran's private treatment records from the LBJ Emergency Center, obtained subsequent to the development undertaken at the behest of the Board in its February 2014 remand. The VA examiner, in the August 2014 opinion, specifically cited relevant portions of such records. The Board has considered whether a remand is appropriate to direct the AMC to issue an additional SSOC; however, in August 2014, the Appellant submitted a statement indicating her desire to expedite processing of her claim by sending her claim directly the Board. Her statement also waived review of any additional evidence by the Agency of Original Jurisdiction (AOJ). As such, the Board finds that a remand for the additional SSOC is not desired by the Appellant. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.

Additionally, the Board finds there has been substantial compliance with its February 2014 remand directives. The Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand). 

The record indicates that the AMC sought outstanding private treatment records and obtained a sufficient medical opinion. The AMC later issued a SSOC in August 2014. See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders). As discussed above, the AMC did not acknowledge in the August 2014 SSOC that the private treatment records it requested were indeed associated with the claims file. However, pursuant to the Appellant's August 2014 statement indicating her desire to expedite processing of her claim by sending her claim directed the Board, and her waiver of review of any additional evidence by the AOJ, the Board finds substantial compliance with the February 2014 remand instructions and will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2013).

Service Connection for the Cause of the Veteran's Death

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection. See 38 U.S.C.A. §§ 1110, 1112, 1131, 1133; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

Service connection may be granted for disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In addition, certain chronic diseases, including hearing loss as an organic disease of the nervous system, may be presumed to have been incurred or aggravated during service if such become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1112, 1133; 38 C.F.R. §§ 3.307, 3.309. Aspiration pneumonia and Alzheimer's dementia are not such chronic diseases. 

For purposes of 38 C.F.R. § 3.303(b), where a veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death. 38 C.F.R. § 3.312(a). A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death. 38 C.F.R.            § 3.312(c). There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature. 38 C.F.R. § 3.312(c)(4).

In making all determinations, the Board must fully consider the lay assertions of record. Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).
The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

In this case, the Veteran died in December 2008. The death certificate reflects that the immediate cause of death was aspiration pneumonia, due to or as a consequence of Alzheimer's dementia. The Veteran was not service-connected for any disabilities at the time of his death. The Appellant is seeking service-connection for the cause of the Veteran's death and asserts that the Veteran's in-service noise and vibration exposure caused his hearing loss which contributed to the Alzheimer's dementia that led to his death. The Appellant also asserts that Veteran was exposed to asbestos, fuel, and vibration during service which contributed to his later Alzheimer's dementia.

The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of bilateral hearing loss and the Appellant does not assert otherwise. 

The Veteran's service separation record indicates that he served from December 1945 to December 1947 and was aboard the U.S.S. Gunason (DE-795). In a December 2011 statement, one of the Veteran's fellow service members described service aboard the U.S.S. Gunason and reported that there was extreme noise from engines and other machines and constant vibration in the boiler room, where service members worked four hours on and four hours off for several days at a time. He reported that quarters were directly above the propellers and they were constantly exposed to noise. The Veteran's fellow service member is competent to report the noise he experienced during service aboard the U.S.S. Gunason and there is no evidence that he is not credible in this regard. The Board resolves all doubt in the Appellant's favor and concedes that the Veteran experienced in-service noise exposure in the same manner described in December 2011 by his fellow service member. 

The Veteran's private treatment records, dated in as early as August 2005, indicate that he was treated for bilateral hearing loss. No private examiner has offered an etiological opinion as to the Veteran's bilateral hearing loss. During audiometric testing in August 2005, the Veteran demonstrated auditory thresholds in the right and left ears of 70 and 80 decibels, respectively, at 4000 Hertz. As such, he demonstrated an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 40 decibels or greater, and his bilateral hearing loss meets the criteria for qualification as a disability for VA purposes. 38 C.F.R. § 3.385 (2013).

The marriage certificate associated with the claims file indicates that the Appellant married the Veteran in 1996; and the Appellant does not assert that she knew the Veteran from the time of his service until 1996 such that she could assert on his behalf that he experienced in-service bilateral hearing loss that continued to the time of his death. There is no evidence that the Veteran, while he was alive, asserted as such.

In support of her claim, in March 2012, the Appellant submitted pages from the VA website indicating that high-intensity noise exposure could cause hearing loss and continuous exposure to vibration could cause serious damage to the body.  However, the VA website pages provide general information and invite veterans to seek healthcare and/or VA benefits and do not purport to offer etiological opinions as to the Veteran in the present appeal. The VA website pages may thus not serve as probative evidence that the Veteran's bilateral hearing loss was incurred in or aggravated by service. 
In an August 2014 medical opinion, a VA examiner opined that it would be mere speculation to assume that the Veteran's bilateral hearing loss was caused by his service, including consideration of his time aboard ship working in a boiler room. The examiner reasoned that the Veteran's service treatment records were silent for complaint, treatment, diagnosis, or injury related to hearing loss, despite his military duties and location in a ship's boiler room, and that there was a 58-year gap between service and the medical evidence of record demonstrating bilateral hearing loss. This opinion was based on a review of the claims file and the examiner offered a reasonable medical basis for their conclusion. Absent probative evidence to the contrary, the Board is not in a position to further question the opinion. See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board finds that the question regarding the potential relationship between the Veteran's bilateral hearing loss and service to be complex in nature. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service." Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010). While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain. See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). Thus, the Appellant's own statements, to the extent that she intended such to serve as evidence that the Veteran's bilateral hearing loss was related to service, are not competent and may not serve as probative evidence in the current appeal.  

In sum, there is no positive probative evidence to support the conclusion that the Veteran's bilateral hearing loss was incurred in or aggravated by his service, including consideration of whether there was evidence of continuous hearing loss from the time of service to the time of the Veteran's death, and service connection is not warranted on a direct basis. Further, there is no evidence that the Veteran's bilateral hearing loss manifested to a compensable degree within one year of separation from service, or by December 1948, and service connection is thus not warranted on a presumptive basis. 

As the Board has found herein that the Veteran's bilateral hearing loss was not incurred in or aggravated by service, further inquiry as to the Appellant's assertion that the Veteran's bilateral hearing loss caused his Alzheimer's dementia which led to his death is not required. The remaining analysis required is a discussion of whether the Veteran's aspiration pneumonia, due to or as a consequence of Alzheimer's dementia, was incurred in or aggravated by service, specifically, his asbestos exposure.

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease. See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988). Thus, VA must analyze claims for asbestosis under these administrative protocols. Ennis v. Brown, 4 Vet. App. 523, 527 (1993). As noted, the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease. M21-1, Part VI, 7.21(b)(2), p. 7-IV- 3 (January 31, 1997). 

As discussed above, the Veteran's service separation record indicates that he served from December 1945 to December 1947 and was aboard the U.S.S. Gunason. In a December 2011 statement, one of the Veteran's fellow service members described service aboard the U.S.S. Gunason and reported that the steam, water, and fuel pipes had to be heavily insulated with asbestos and damage or repairs to such would release asbestos dust into the air as they worked. The Veteran's fellow service member is competent to report the he worked among dust he perceived as asbestos while he was aboard the U.S.S. Gunason and there is no evidence that he is not credible in this regard.

In this case, the record does not show that the RO and AMC complied with all of the required development procedures for claims involving asbestos exposure. However, with regard to the claimed in-service exposure to asbestos, the Board finds the Appellant's contentions to be plausible as service personnel records document service aboard a naval vessel, the U.S.S. Gunason. Although there is nothing in the Veteran's service records to document asbestos exposure, the assertions of exposure to asbestos aboard such a naval vessel, as described by his fellow service member in his December 2011 statement, may be consistent with the Veteran's service duty. Thus, the Board will assume, for the purpose of the present decision, that the Veteran was exposed to asbestos during service. McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The Veteran's service treatment records are silent for complaints, treatment, or a diagnosis of dementia or Alzheimer's; and the Appellant does not assert otherwise. The Veteran's private treatment records, dated in as early as May 2007, indicate that he complained of gradual loss of intellect and was diagnosed with severe dementia-Alzheimer's. No private examiner has offered an etiological opinion as to the Veteran's Alzheimer's.

In an August 2014 medical opinion, a VA examiner reported that current medical literature strongly agrees that a clear nexus exists between Alzheimer's dementia and advanced age, and that current medical literature clearly and unmistakably associated a true nexus between increased age and/or the development of brain lesions, plaques, tangles, diagnostic of Alzheimer's dementia. The examiner reported that aspiration pneumonia is a leading cause of death in patients with Alzheimer's dementia, and such is known and foreseeable due to the latency of the swallowing reflex. The examiner cited multiple chest X-ray examinations and a gastrointestinal series taken within the last days of the Veteran's life and reported that such were consistent with aspiration pneumonia, and negative for diagnostic signs of exposure to asbestosis. The examiner described the findings and reported that current medical literature agrees that pathogenic radiologic findings for asbestos exposure were the presence of pleural plaques, not found in the Veteran in the present appeal. This opinion was based on a review of the claims file and the examiner offered a reasonable medical basis for their conclusion. Absent probative evidence to the contrary, the Board is not in a position to further question the opinion. Colvin, 1 Vet. App. 171.

In support of her claim, the Appellant submitted a February 1986 article discussing asbestos exposure and Alzheimer's. The article discussed male patients with occupational exposure from the shipbuilding industry with asbestos-related diseases, malignant pleural mesothelioma or asbestosis, and Alzheimer's. She also submitted a November 2010 page from a personal blog discussing asbestos exposure and VA benefits. The author described how service members were exposed to asbestos and developed asbestosis and mesothelioma. However, as discussed above, there is no evidence that the Veteran, without evidence of pleural plaques, had an asbestos-related disease. Thus, the February 1986 and November 2010 articles that discuss Alzheimer's and asbestos-related diseases are not probative evidence that the Veteran's aspiration pneumonia, due to or as a consequence of Alzheimer's dementia, was incurred in or aggravated by service, specifically, his asbestos exposure. 

In support of her claim, in March 2012, the Appellant submitted pages from the VA website indicating that there could be health effects from asbestos exposure, including asbestosis, pleural plaques, and cancer, as well as health effects from fuel exposure, including upper respiratory irritation. The pages also indicated that continuous exposure to vibration could cause serious damage to the body.  However, the VA website pages provide general information and invite veterans to seek healthcare and/or VA benefits and do not purport to offer etiological opinions as to the Veteran in the present appeal and may thus not serve as probative evidence that the Veteran's aspiration pneumonia, due to or as a consequence of Alzheimer's dementia, was incurred in or aggravated by service, specifically, his asbestos exposure. 

The Board has also considered that the Veteran's fellow service member, in his December 2011 statement, reported that the odor from the fuel aboard the U.S.S. Gunason was stifling at times; however, there is no assertion on his part that such caused the Veteran's aspiration pneumonia, due to or as a consequence of Alzheimer's dementia.

The Board finds that the question regarding the potential relationship between the Veteran's aspiration pneumonia, due to or as a consequence of Alzheimer's dementia, and service to be complex in nature. Woehlaert, 21 Vet. App. 456; Richardson, No. 08-0357, slip. op. at 4. Thus, the Appellant's own statements, to the extent that she intended such to serve as evidence that the Veteran's aspiration pneumonia, due to or as a consequence of Alzheimer's dementia, was related to service, specifically, his asbestos exposure, are not competent and may not serve as probative evidence in the current appeal.  

In sum, there is no positive probative evidence to support the conclusion that the Veteran's aspiration pneumonia, due to or as a consequence of Alzheimer's dementia, was incurred in or aggravated by his service, specifically, his asbestos exposure, and service connection is thus not warranted on a direct basis. 

Accordingly, although the Board is sympathetic to the Appellant on the loss of her husband, and is grateful for his service to this nation, the Board finds that the probative evidence of record fails to establish that the Veteran's death was caused, or substantially or materially contributed to, by a service-connected disability. The Board has considered the doctrine of the benefit-of-the-doubt under 38 U.S.C.A.      § 5107 and 38 C.F.R. § 3.102, but it does not find that the evidence is of such approximate balance as to warrant its application. Accordingly, the Appellant's claim for service connection for the cause of the Veteran's death is denied.


ORDER

Service connection for cause of the Veteran's death is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


